Exhibit 10.5

Horizon Therapeutics Public Limited Company

Non-Employee Director Compensation Policy

Amended Effective: May 1, 2019

Each member of the Board of Directors (the “Board”) of Horizon Therapeutics
Public Limited Company (the “Company”) other than (1) any member who is
affiliated with any holder of more than 5% of the Company’s ordinary shares or
(2) any member serving as an employee of the Company or any of its subsidiaries
(each such member, a “Director”) will receive the following compensation for his
or her Board service. The determination of whether a member of the Board meets
the requirements to be eligible to receive compensation as an eligible Director
under this Policy will be determined as of the date such cash compensation is
otherwise payable, or the date such equity compensation would be granted, as
applicable.

Annual Cash Compensation

The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears on the last day of each fiscal
quarter in which the service occurred. If a Director joins the Board at a time
other than effective as of the first day of a fiscal quarter, each annual
retainer/fee set forth below will be pro-rated based on days served in the
applicable fiscal year, with the pro-rated amount paid for the first fiscal
quarter in which the Director provides the service, and regular full quarterly
payments thereafter. All annual cash fees are vested upon payment.

 

1.

Annual Board Service Retainer:

 

  a.

Non-Executive Chairman of the Board/Lead Independent Director: $100,000

 

  b.

All other Directors: $60,000

 

2.

Annual Committee Chair Service Fee:

 

  a.

Chairman of the Audit Committee: $30,000

 

  b.

Chairman of the Compensation Committee: $20,000

 

  c.

Chairman of the Nominating & Corporate Governance Committee: $15,000

 

  d.

Chairman of the Transaction Committee: $20,000

 

3.

Annual Committee Member (non-Chair) Service Fee:

 

  a.

Audit Committee: $15,000

 

  b.

Compensation Committee: $10,000

 

  c.

Nominating & Corporate Governance Committee: $7,500

 

  d.

Transaction Committee: $12,500

Equity Compensation

The equity compensation set forth below will be granted under the Horizon
Therapeutics Public Limited Company 2014 Non-Employee Equity Plan, as may be
amended from time to time (the “Plan”).

 

1



--------------------------------------------------------------------------------

1. Initial Grant: On the date of any Director’s initial appointment or election
to the Board, the Director will be automatically, and without further action by
the Board, granted restricted stock units with an aggregate value equal to
$400,000, prorated based on the number days between such Director’s start date
and the first anniversary of the date of the annual shareholder meeting of the
Company that most recently preceded such start date (the “Initial Grant”);
provided, that if a Director’s initial election to the Board occurs at an annual
shareholder meeting of the Company, such Director will receive only the Annual
Grant (as defined below) for such annual shareholder meeting and not a separate
Initial Grant. The restricted stock units will vest in full upon the earlier of
the (i) first anniversary of the date of the annual shareholder meeting of the
Company that most recently preceded such Director’s start date and (ii) date of
the next annual shareholder meeting of the Company, subject to the Director’s
Continuous Service (as defined in the Plan) through such vesting date. A
Director who, in the one year prior to his or her initial election to serve on
the Board as a non-employee director, served as an employee of the Company or
one of its subsidiaries will not be eligible for an Initial Grant.

2. Annual Grant: On the date of each annual shareholder meeting of the Company,
each Director will be automatically, and without further action by the Board,
granted restricted stock units with an aggregate value of $400,000 (the “Annual
Grant”). The restricted stock units will vest in full upon the earlier of the
(i) first anniversary of the date of grant and (ii) date of the next annual
shareholder meeting of the Company, subject to the Director’s Continuous Service
through such vesting date.

Expenses

The Company will reimburse each Director for ordinary, necessary and reasonable
out-of-pocket travel expenses to cover in-person attendance at and participation
in Board and/or Committee meetings; provided, that Directors timely submit to
the Company appropriate documentation substantiating such expenses. In addition,
the Company will reimburse each Director up to $15,000 annually for financial
counseling services, including (1) personal financial planning, (2) estate
planning and (3) preparation of tax returns and tax planning for the Directors
and/or their dependent children.

 

2